Case 1:19-cv-02170-LDH-LB Document 26 Filed 11/05/19 Page 1 of 3 PageID #: 80
                                                                                 IN ci
                                                                             us DIST^^I .


                                                                             ^      HOV Q 5 2019
UNITED STATES DISTRICT COURT
EASTERN DISTRia OF NEW YORK                                                    hoo.
                                             -X

   Srri'fji'ey
                   V-                                                NOTICE OF MOTION
                                                                     TO ADMIT COUNSEL

                                                  VrfiS              PRO MAC VICE
                        --V-                -X


TO:      Opposing Counsel
          PMsing counsel        /
           Kftnu^Gfiee^/

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion and

the Certificate(s) of Good Standing annexed thereto, I                                 move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York for an order allowing the admission of movant, a

member of the firm of /hLfi              OPFiCj^St            and a member in good standing of
the bar(s) of the State(s)of                       ^                       ^ attorney pro hoc
vice to argue or try this case in whole or in part as counsel for

                                                           .There are no pending disciplinary

proceedings against me in any state or federal court.(If there are any disciplinary proceedings,

describe them.)

                                              Respe         submitted.

Dated.
  Thea application
       awntt7«attnrrTS—
                   is   v/ gr
                           Ofanted,
                               denied.
                                              Signature of Movant                 ///]
  SO ORDERED.
                                              Firm Name
  /S/ Judge Lois Bloom                        Ad^ess                        J>r/p-e
                                                  r P.    Isia. mf'SiSeb                             _
    is^orh, U.S.M.J.
  Lois                                        Email                   ^^^yYtCac/"'              /"
  Dated                                       Phone %1^1^%^-lToO
                      Jew York
           Brooklyn, New
   Case 1:19-cv-02170-LDH-LB Document 26 Filed 11/05/19 Page 2 of 3 PageID #: 81



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   BRITTNEY RUDLER                                                             19 CV 2170


                                             Plaintiff(s),
              V.
                                                                               AFFIDAVIT IN SUPPORT OF
   MLA LAW OFFICES, LTD., et. al.                                              MOTION TO ADMIT COUNSEL
                                             Defendant(s).                     PRO HAC VICE



       JOHN L MALEVmS,ESa
                                                                     j being duly sworn, hereby depose and say as
  follows:


  1.          I am a(n) Partner             B              with the law firm of
  2.          I submit this affidavit in support of my motion for admission to practice pro hoc vice In
              the above-captioned matter.
  3.          As shown in the Certificate)s) of Good Standing annexed hereto, lama member in good
              standing of the bar of the state(s) of ILLINOIS
  4.          There are no pending disciplinary proceedings against me in any state or federal court^-S
  5.         '                  Q_ been convicted of a felony. If you have, please describe facts and
              circumstances.




                               ^ been censured,suspended, disbarred or denied admission or
              readmission by any court. If you have, please describe facts and circumstances.
              In 2013 I was suspended from the practice of law in Illinois for one year, and a one year reciprocal suspension was
              entered by the State of Michigan. The Illinois complaint alleged attorney misconduct which was denied. In 20141
              was fully reinstated to practice law in Illinois. I did not apply for further admission in the State of Michigan.
              Attorney Registration Number(s)if applicable:
             Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
             advocate pro hoc vice in case i9 cv 2170 for                    k IT6

  Date

                                                                      c
                                                                 Signature of Movant
                                                                 Firm Name'^'^^womcEs,ltd.
                                                                 Address^svmonos drive
X^OTARIZED                  (^J                                  P.O.BOX 156

                                                                 HINSDALE.(LUNOIS 60522


            offk:ial8eal
         ^'anete PiBuum                                          Phone

   My COMMISSttN EWmeS;nVt4/23
Case 1:19-cv-02170-LDH-LB Document 26 Filed 11/05/19 Page 3 of 3 PageID #: 82



              CERTIFICATE OF GOOD STANDING




                                             U'itt-:.. '.di




    United States ofAmerica
                                                      }ss, John L. Malevitis
    Northern District ofIllinois



         I, Thomas G. Bruton, Clerk ofthe United States District Court
    for the Northern District of Illinois,

         DO HEREBY CERTIFY That John L. Malevitis
    was duly admitted to practice in said Court on (06/23/1983)
    and is in good standing as a member ofthe bar ofsaid court.


    Dated at Chicago, Illinois
    on (10/23/2019)


                                              Thomas C^Brutoja ,,^^rk;
                                              By: David A. Jozwiak
                                                 Deputy Clerk
